Judgment and orders affirmed, with costs. All concur, except Larkin, J., not voting. (The judgment dismisses plaintiff’s complaint after setting aside a verdict in favor of plaintiff, in an action for damages for personal injuries sustained by plaintiff on a park concession. The first order corrected the minutes to show that the court reserved decision on all motions made by defendant at the close of the evidence.1 The second order set aside a verdict in favor of plaintiff and directed dismissal of the complaint.) Present — Cunningham, P. J., Taylor, Dowling, McCurn and Larkin, JJ.